DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 1/20/2021 are acknowledged.  No claims are amended; claims 2, 4-5, 7-9, 11-13, 15-19, 23-25, 28-30, 36-39, 42-43, 45-51, 53-65, 67-83, 85-100102-109 and 111-127 are canceled; claims 1, 3, 6, 10, 14, 20-22, 26-27, 31-35, 40-41, 44, 52, 66, 84, 101 and 110 are pending; claims 26-27, 31-35, 40-41, 44, 52, 66, 84, 101 and 110 are withdrawn; claims 1, 3, 6, 10, 14, 20-22 have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 6, 10, 14 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goessling et al., 2009 (cite U, PTO-892, 3/3/2017; herein “Goessling”) in view of Waldhoer et al., 1999 (cite V, PTO-892, 3/3/2017; herein “Waldhoer”), Feher and Gidali, 1974 (NPL cite 16, IDS, 2/23/2015; herein “Feher”) and Wagner et al., 2002 (cite W, PTO-892, 6/18/2015; herein "Wagner”). 
6 human hematopoietic stem or progenitor cells (HSPCs) wherein the gene expression of CXCR4 in the HSPCs is ≥ 8 fold over control and wherein the therapeutic composition comprises a sterile, therapeutically effective amount of HSPCs ready for administration to a human patient wherein the human HSPCs are from a human donor (a product-by-process limitation), wherein the HSPCs have been contacted ex vivo at ~37 °C with PGE2 or analog (a product-by-process limitation) and wherein the population of cells is not expanded ex vivo (a product-by-process limitation).
The limitations in claim 1 directed to processes of obtaining the cells from a human donor, not expanding the cells ex vivo, and contacting the cells ex vivo with a prostaglandin at 37 °C are considered to be product-by-process limitations and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of providing the cells (i.e. by donor or otherwise), or whether the cells are expanded ex vivo provides any physical, structural or functional difference to the therapeutic composition.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps of providing the human HSPCs from a human ex vivo would not be expected to impart distinctive structural characteristics to the therapeutic composition of human HSPCs (final product).  However, the product-by-process limitation drawn to contacting the cells ex vivo with a prostaglandin at 37 °C would appear to provide the physical, structural or functional difference to the therapeutic composition of increasing the gene expression of CXCR4 in the HSPCs to ≥ 8 fold over control.  This limitation would be met with cells wherein the gene expression of CXCR4 in the HSPCs is ≥ 8 fold over control whether or not the cells have been contacted ex vivo at 37 °C with a prostaglandin.
Goessling teaches compositions of hematopoietic stem and progenitor cells (HSPCs) from human umbilical cord blood (human cord blood stem cells, i.e. hCB) contacted ex vivo with the stabilized analog of prostaglandin E2, 16,16-dimethyl PGE2 (dmPGE2) before transplantation of the composition (p. 1, ¶1).  Goessling teaches contacting the HSPC compositions ex vivo with dmPGE2 for 1, 3, 6 or 12 hours (Id.)  Goessling teaches that the ex vivo contacting with dmPGE2 augments transplantation of the HSPCs (Id.) by enhancing HSPC engraftment, upregulates CXCR4 gene expression and enhances CXCR4-responsive homing to the hematopoietic niche following transplantation (Id.)  Goessling teaches that ex vivo contacting of the human HSC composition with dmPGE2 was safe and effective for transplantation in the clinical setting (Id.), showed no significant negative impact on cell viability using either fresh or frozen cord blood units and the HSPCs (CD34+ stem and progenitor compartment) seemed particularly able to tolerate the treatment protocol (Id.) 
Hence, Goessling teaches human HSPC compositions from human donors (human cord blood (hCB); p. 1, ¶1) wherein the HSPCs have been contacted ex vivo 2 analog dmPGE2) that increases CXCR4 gene expression in the cells; wherein the composition is ready for administration to a human patient (compositions used for transplantation in engraftment studies in a mammal would be ready for administration to a human patient).  Goessling teaches that ex vivo contacting of the human HSPC compositions with dmPGE2 will be both safe and effective in achieving expansion of the HSPCs for transplantation in the clinical setting; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to administer an amount of the HSPC composition (therapeutic composition) which is therapeutically effective for humans when administering the composition to a human patient because Goessling teaches transplantation of the HSPCs in a clinical setting, i.e. to a human patient.  
Goessling does not specify the temperature at which the HSPC compositions are ex vivo contacted with dmPGE2; however, a person of ordinary skill in the art would have found it obvious that the HSPC compositions should be contacted with dmPGE2 at 37 °C as evidenced by Waldhoer and Feher.  The normal temperature for human cells is 37 °C (i.e. normal human body temperature) and Waldhoer teaches that G-protein coupled receptor (GPCR) function is temperature dependent with the binding kinetics for the ligand being linearly dependent on the temperature (Abst.; Fig. 5; p. 30572, “Binding Experiments”; pp. 30574-5, spanning ¶).  Note: the prostaglandin receptors which are activated by dmPGE2, EP1, EP2, EP3 and EP4, are G-protein-coupled receptors (GPCRs) – see specification, pp. 26-27, spanning ¶.  Because Waldhoer teaches that the binding kinetics of ligands to GPCRs is linearly temperature dependent and because increased signaling with the agent which increases CXCR4 expression 2 would be accelerated at 37 °C as compared to lower temperatures.
Feher teaches contacting HSPC compositions ex vivo with PGE2 at 37 °C for 2.5 hours before transplantation of the HSPC composition into animals.  Specifically, Feher teaches incubating a suspension of bone marrow cells comprising HSPCs at 37 °C for 2.5 h with varying concentrations of PGE2 immediately prior to transplantation of the cells into lethally irradiated recipients and demonstrate that the PGE2 treatment increases the proliferation of the transplanted HSPCs (p. 550, ¶4-5; Fig. 1); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to treat the HSPC compositions in Goessling at 37 °C because Feher teaches contacting HSPC compositions ex vivo with PGE2 at 37 °C for 2.5 hours before transplantation of the HSPC composition into animals.
In addition, a person of ordinary skill in the art at the time of the invention would have found it obvious that the temperature at which the cells are contacted with dmPGE2 is a result effective variable which would affect the kinetics of the binding and signaling via the GPCR prostaglandin receptors because Waldhoer teaches that binding and signaling through GPCRs is linearly dependent on temperature; thus, a person of ordinary skill in the art would expect the temperature of the ex vivo contacting to have an obvious effect on parameters such as the induction of CXCR4 gene expression and engraftment of the therapeutic HSPC composition in the human patient.  Therefore, a 
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce the HSPC compositions in Goessling by ex vivo incubation with dmPGE2 at 37 °C wherein the compositions are ready for administration to a human patient with a therapeutically effective amount of the HSPC composition as described above; therefore, claims 1, 3, 6 and 21 are prima facie obvious.
In addition, Goessling teaches using fresh or frozen cord blood (p. 1, ¶1) not ex vivo expanded cord blood cells; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Goessling in view of Waldhoer and Feher wherein the population of cells is not expanded ex vivo.
Regarding the limitation that the gene expression of CXCR4 is increased in the hematopoietic stem or progenitor cells by at least about 8 fold compared to the expression of CXCR4 in a non-contacted hematopoietic stem or progenitor cell, therapeutic compositions of human HSPCs obtained from human cord blood, not expanded ex vivo, and contacted ex vivo with dmPGE2 at 37 °C for 2.5 hours, as made obvious by Goessling in view of Waldhoer and Feher, would be produced by stimulating the same signaling pathway, i.e. the prostaglandin signaling pathway, as the instantly claimed invention in the same cells as the instantly claimed invention, i.e. HSPCs from human cord blood, treated with the same agent, dmPGE2, at the same temperature, 37 ºC; thus, the cells of the therapeutic composition would also have 8 fold or greater 
Goessling teaches that transplantation of the HSPCs contacted ex vivo with dmPGE2 will be both safe and effective in a clinical setting (p. 1, ¶1), but doesn’t give details regarding clinical autologous stem cell transplantations such as the number of cells in the compositions to be transplanted, the HLA status of the composition or the percentage of CD34+ cells in the composition.
Wagner teaches that transplantation of umbilical cord blood (CB) comprising HSPCs in patients requiring hematopoietic system reconstitution has a high probability of success when the recipients of the CB grafts are disparate in no more than 2 human leukocyte antigens (HLAs) with the graft cells and when the grafts contain at least 1.7 x 105 CD34+ cells per kilogram of recipient’s body weight (Abst.) which for a 60 kg individual would be 10.2 x 106 CD34+ cells.  Wagner teaches that the CB grafts used for transplantation contained a median of 3.1 x 107 nucleated cells and 2.8 x 105 CD34+ cells per kilogram recipient body weight (p. 1612, ‘Transplantation of UCB’) which gives a composition comprising 0.89% CD34+ cells.  Hence, a person of ordinary skill in the art at the time of the invention wishing to apply Goessling’s teachings to CB transplantation in humans would find it obvious to HLA haplotype the human HSPC composition, to have >106 CD34+ cells in the composition (comprising at least about + cells in the composition.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to modify the HSPC compositions taught by Goessling to comprise > 106 HSCs and to be ex vivo contacted with dmPGE2 at 37 °C for ≥ 1h; therefore, claims 1, 3, 6, 14, and 20-22 are prima facie obvious.
Regarding claims 10 and 20, the therapeutic composition made obvious by Goessling in view of Waldhoer and Feher would be produced by stimulating the same signaling pathway, i.e. the prostaglandin signaling pathway, as the instantly claimed invention in the same cells as the instantly claimed invention, i.e. HSPCs from human cord blood, treated with the same agent, dmPGE2, at the same temperature, 37 ºC; thus, the cells of the therapeutic composition would also have about 2 fold or greater induction of HAS1, GEM, DUSP4, AREG, NR4A2, REN, CREM, COL1A1, and/or FOSL2, and the percentage of cells of the therapeutic composition which express CXCR4 protein would be at least about 15% of the cells because stimulation of the same pathway in the same cells with the same agent at the same temperature for the same time will have the same effect, absent sufficient and convincing evidence to the contrary.  The claims are to a composition and the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. 

Response to Arguments
1/20/2021 have been fully considered but they are not persuasive.  Applicants argue that reasoning based on inherency cannot be used because it is not 100% certain that Goessling uses an incubation temperature of 37 °C (Remarks, pp. 2-5).  This is unpersuasive because the rejection is not an anticipation rejection over Goessling but is an obviousness rejection over the disclosure of Goessling in view of Waldhoer, Feher and Wagner.  The claims are drawn to compositions of cells.  The disclosures of Goessling in view of Waldhoer, Feher and Wagner make obvious the production of cell compositions comprising HSPCs which have been contacted ex vivo with increasing concentrations of dmPGE2 for 1-12 hours at 37 °C which would exhibit an increase in gene expression of CXCR4 greater than 8 fold over non-contacted cells because the method made obvious by Goessling in view of Waldhoer, Feher and Wagner is stimulating the same signaling pathway, i.e. the prostaglandin signaling pathway, as the instantly claimed invention in the same cells as the instantly claimed invention, i.e. HSPCs from human cord blood, treated with the same agent, dmPGE2, at the same temperature, 37 ºC for the same time, 1-12 hours, with appropriate concentrations of dmPGE2 (i.e. Goessling teaches using increasing concentrations of dmPGE2 and teaches treating the HSC compositions with 1 µM and 10 µM dmPGE2 ex vivo (NOTE: the concentrations 1?M and 10?M in the Goessling Abstract are interpreted as 1 µM and 10 µM because µ is the only standard unit prefix (e.g. m for milli, n for nano, p for pico and µ for micro) which is a non-standard text character)) as the cells in the instantly claimed invention; thus, the cells of the therapeutic composition produced by the method made obvious by Goessling in view of Waldhoer, Feher and Wagner would also have 8 fold or greater induction of CXCR4, .
After a prior art rejection of a product claimed with product-by-process limitations is made, the burden shifts to Applicant to show a non-obvious difference (see MPEP 2213. II.)  Applicant has provided no evidence that the cell compositions produced by the method made obvious by Goessling in view of Waldhoer, Feher and Wagner would NOT have 8 fold or greater gene expression of CXCR4 over non-contacted cells.
The rejection does not rely on Goessling ex vivo treating the cell composition at 37 °C but is over the composition produced by the method made obvious by Goessling in view of Waldhoer, Feher and Wagner wherein the skilled artisan would find it obvious to practice the method of ex vivo contacting of HSPCs taught by Goessling at 37 °C which would induce CXCR4 expression greater than 8 fold.  
Rather than providing any evidence that the cell composition made obvious by Goessling in view of Waldhoer, Feher and Wagner does not express 8-fold more CXCR4 than non-contacted cells, Applicants argue that Goessling must have performed his ex vivo contacting of HSPC cells on ice.  
Applicants have not provided sufficient and compelling evidence that the compositions made obvious by Goessling in view of Waldhoer and Feher wherein the compositions of human HSPCs obtained from human cord blood are contacted ex vivo with dmPGE2 at 37 °C for 2.5 hours would NOT comprise at least an 8 fold increase in CXCR4.  As set forth in the MPEP, when compositions of product-by-process claims .

Claims 1, 3, 6, 10, 14 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goichberg et al., 2006 (NPL cite 22, IDS, 2/23/2015; herein “Goichberg”) in view of Kollet et al., 2002 (cite U, PTO-892, 6/18/2015; herein “Kollet”) and Wagner et al., 2002 (cite W, PTO-892, 6/18/2015; herein "Wagner”).
Independent claim 1 is drawn to therapeutic compositions comprising >1 x 106 human HSPCs wherein the gene expression of CXCR4 in the HSPCs is ≥ 8 fold over control and wherein the therapeutic composition comprises a sterile, therapeutically effective amount of HSPCs ready for administration to a human patient wherein the human HSPCs are from a human donor (a product-by-process limitation), wherein the HSPCs have been contacted ex vivo at ~37 °C with PGE2 or analog (a product-by-process limitation) and wherein the population of cells is not expanded ex vivo (a product-by-process limitation).
ex vivo, and contacting the cells ex vivo with a prostaglandin at 37 °C are considered to be product-by-process limitations and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of providing the cells (i.e. by donor or otherwise), or whether the cells are expanded ex vivo provides any physical, structural or functional difference to the therapeutic composition.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the therapeutic composition (final product).  The product-by-process limitation drawn to contacting the cells ex vivo with a prostaglandin at 37 °C would appear to provide the physical, structural or functional difference to the therapeutic composition of increasing the gene expression of CXCR4 in the HSPCs to ≥ 8 fold over control.  This limitation would be met with cells wherein the gene expression of CXCR4 in the HSPCs is ≥ 8 fold over control whether or not the cells have been contacted ex vivo at 37 °C with a prostaglandin.
6 human cord blood (hCB) or mobilized peripheral blood (MPBL) CD34+ cells (HSCs) obtained from human donors (p. 871, "Human cells and reagents") treated ex vivo with dbcAMP (0.5 x 106 cells/mouse with 2-3 mice per condition; p. 872, ‘Homing experiments’; Fig. 4C) and intravenously administering the cells to mice (Ibid.), thus the composition is a sterile, therapeutically acceptable suspension of human hematopoietic stem or progenitor cells obtained from human donors (a sterile composition of hematopoietic stem or progenitor cells ready for administration to a human patient).
Goichberg teaches that the expression and functionality of CXCR4 on these cells directly correlates with clinical hematopoietic recovery after autologous stem cell transplantation (p. 870, 1st ¶), that human CXCR4 expression enhances homing and engraftment of human HSCs (p. 870-1; ‘Introduction’) and that sustained elevation of cellular cAMP by dibutyrl-cAMP (dbcAMP) or prostaglandin E2 (PGE2) increases the functional expression of CXCR4 on human HSCs (Abst.)
Goichberg teaches culturing the HSCs ex vivo and that the cultured cells were treated with 500 µM dbcAMP or 10 nM PGE2 for >1 hour (p. 871, ‘Human cells and reagents’; Fig. 1) but does not explicitly state the temperature at which the hCB and MPBL cells were cultured. It is standard practice to culture human cells at human body temperature, i.e. 37 ºC.  In addition, Kollet et al., a contemporary paper from the same laboratory as the Goichberg paper, is cited as evidence that the culturing of CB and MPBL cells and the treatment of the cells was conducted at 37 ºC, because Kollet teaches culturing and treating CB and MBPL cells at 37 ºC (p 2779, ‘Human cells’); hence, a person of ordinary skill in the art at the time of the invention would have found 2 at 37 °C for > 1 h because Goichberg appears to treat the HSCs with CXCR4 inducing agents at 37 °C for > 1 h, because it is the physiologically correct temperature for culturing the human HSCs and because Kollet teaches treating the same cell types with agents at 37 °C for > 1 h.
Goichberg teaches that both dbcAMP and PGE2 increase membranal CXCR4 protein expression on human cord blood (hCB) cells (Fig. 1A) and that treatment with dbcAMP for 6 hours gives a 4-fold increase in CXCR4 mRNA level (i.e. gene expression) in the human hematopoietic precursor cell line G2 compared to the expression of CXCR4 in non-contacted cells (p. 873, last ¶; Fig. 3E).  These results indicate that expression and functionality of CXCR4 on HSCs directly correlates with clinical hematopoietic recovery after autologous stem cell transplantation and demonstrates that dbcAMP and PGE2 induce CXCR4 expression.  Hence, a person of ordinary skill in the art at the time of the invention would find it obvious to treat hCB and MPBL cells from human donors with dbcAMP or PGE2 at 37 ºC for a time sufficient to increase CXCR4 gene expression  A person of ordinary skill in the art at the time of the invention would likewise find it obvious to optimize the time and dosage of treatment to maximize CXCR4 expression.
Hence, a person of ordinary skill in the art at the time of the invention would find it obvious to make the therapeutic composition made obvious by Goichberg in view of Kollet in a therapeutically effective amount of human hematopoietic stem or progenitor cells from a human donor ready for administration to a patient because Goichberg teaches that cAMP-activated signaling (via dbcAMP or PGE2) on primary normal human +) hematopoietic progenitor cells that are commonly used for clinical stem cell transplantation, obtained from both cord blood (CB) and adult mobilized peripheral blood (MPBL) increases CXCR4 expression, adhesion, survival, and homing of the human CD34+ progenitors (p. 871, 1st full ¶).
Goichberg teaches sterile, therapeutically acceptable suspensions of at least 1 x 106 CB or MPBL human CD34+ cells from a human donor wherein the cells have been contacted ex vivo at a temperature of about 37 °C for > 1 h with an agent that increases CXCR4 gene expression in the cells and teaches that expression and functionality of CXCR4 on HSCs directly correlates with clinical hematopoietic recovery after autologous stem cell transplantation; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce therapeutic compositions comprising at least about one million human hematopoietic stem or progenitor cells from a human donor, wherein the hematopoietic stem or progenitor cells have been contacted ex vivo at a temperature of about 37 °C for > 1 h with an agent that increases CXCR4 gene expression in the cells; wherein gene expression of CXCR4 is increased in the hematopoietic stem or progenitor cells by at least about 8 fold compared to the expression of CXCR4 in a non-contacted hematopoietic stem or progenitor cell; and wherein the therapeutic composition comprises a sterile, therapeutically effective amount of hematopoietic stem or progenitor cells ready for administration to a human patient; therefore, claims 1, 3, 6, 10, 20 and 21 are prima facie obvious.
Regarding the limitation that the gene expression of CXCR4 is increased in the hematopoietic stem or progenitor cells by at least about 8 fold compared to the expression of CXCR4 in a non-contacted hematopoietic stem or progenitor cell, a 2 to maximize CXCR4 expression because Goichberg teaches that expression and functionality of CXCR4 on HSCs directly correlates with clinical hematopoietic recovery after autologous stem cell transplantation; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to optimize the treatment conditions (time, temperature and dosage of dbcAMP and PGE2) to maximize CXCR4 and arrive at the compositions of the claimed inventions wherein the gene expression of CXCR4 is increased in the hematopoietic stem or progenitor cells by at least about 8 fold compared to the expression of CXCR4 in a non-contacted hematopoietic stem or progenitor cell; therefore, claims 1, 3, 6, 10, 20 and 21 are prima facie obvious.
Regarding claim 10, the therapeutic composition made obvious by Goichberg’s teachings, whose ex vivo treatment has been optimized to give a > 8 fold increase in CXCR4 expression, would be produced by stimulating the same signaling pathway, i.e. with dbcAMP or PGE2, as the instantly claimed invention in the same cells as the instantly claimed invention, i.e. HSCs, treated with the same agents, i.e. dbcAMP or PGE2, at the same temperature, 37 ºC; thus, the cells of the therapeutic composition would also have 2 fold or greater induction of HAS1, GEM, DUSP4, AREG, NR4A2, REN, CREM, COL1A1, and/or FOSL2, because stimulation of the same pathway in the same cells will have the same effect, absent sufficient and convincing evidence to the contrary.  The claims are to the composition not a method of analyzing the cells, and the discovery of a previously unappreciated property of a prior art composition, or of a 
Regarding claim 20, Goichberg demonstrates that the majority, i.e. >50%, of the human MPBL or CB CD34+ cells from a human donor treated with cAMP express CXCR4 (Fig. 1A, bottom panel).
Goichberg teaches that expression and functionality of CXCR4 on HSCs directly correlates with clinical hematopoietic recovery after autologous stem cell transplantation and demonstrates that treatment at 37 ºC with cAMP or PGE2 increases expression of CXCR4 in CB and MPBL cells, but Goichberg doesn’t give details regarding clinical autologous stem cell transplantations which would have enhanced hematopoietic recovery by increasing the expression and functionality of CXCR4 on HSCs.  Nevertheless, Wagner teaches that transplantation of umbilical cord blood (CB) for patients requiring hematopoietic system reconstitution has a high probability of success when the recipients of the CB grafts are disparate in no more than 2 human leukocyte antigens (HLAs) with the graft cells and when the grafts contain at least 1.7 x 105 CD34+ cells per kilogram of recipient’s body weight (Abst.) which for a 60 kg individual would be 10.2 x 106 CD34+ cells.  Wagner teaches that the CB grafts used for transplantation contained a median of 3.1 x 107 nucleated cells and 2.8 x 105 CD34+ cells per kilogram recipient body weight (p. 1612, ‘Transplantation of UCB’) which gives a composition comprising 0.89% CD34+ cells.  Hence, a person of ordinary skill in the art at the time of the invention wishing to apply Goichberg’s teachings to CB transplantation in humans would find it obvious to HLA haplotype the composition, to have >106 CD34+ cells in the + cells in the composition; therefore, the claimed inventions of claims 14, 20 and 22 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1, 3, 6, 10, 14 and 20-22 under 35 U.S.C. 103(a) over Goichberg in view of Kollet and Wagner, Applicants argue that reasoning based on inherency cannot be used because it is not 100% certain that Goichberg uses an incubation temperature of 37 °C (Remarks, pp. 5-8).  This is unpersuasive because the rejection is not an anticipation rejection over Goichberg but is an obviousness rejection over the disclosure of Goichberg in view of Kollet and Wagner.  The claims are drawn to compositions of cells.  The disclosures of Goichberg in view of Kollet and Wagner make obvious the production of cell compositions comprising HSPCs which have been contacted ex vivo with dmPGE2 at 37 °C at a dosage and for a time which would exhibit an increase in gene expression of CXCR4 greater than 8 fold over non-contacted cells because Goichberg teaches that expression and functionality of CXCR4 on HSCs directly correlates with clinical hematopoietic recovery after autologous stem cell transplantation and demonstrates that dbcAMP and PGE2 induce CXCR4 expression and the method made obvious by Goichberg in view of Kollet and Wagner is stimulating the same signaling pathway, i.e. the prostaglandin signaling pathway, as the instantly claimed invention in the same cells as the instantly claimed invention, i.e. HSPCs from human cord blood, treated with the same agent, dmPGE2, at the same temperature, 37 ºC for the same time and dosage as the cells in the instantly claimed invention; thus, the cells of the therapeutic composition produced by the method made 
After a prior art rejection of a product claimed with product-by-process limitations is made, the burden shifts to Applicant to show a non-obvious difference (see MPEP 2213. II.).  Applicant has provided no evidence that the cell compositions produced by the method made obvious by Goichberg in view of Kollet and Wagner would NOT have 8 fold or greater gene expression of CXCR4 over non-contacted cells.
The rejection does not rely on Goichberg ex vivo treating the cell composition at 37 °C but is over the composition produced by the method made obvious by Goichberg in view of Kollet and Wagner wherein the skilled artisan would find it obvious to practice the method of ex vivo contacting of HSPCs taught by Goichberg at 37 °C wherein the time and dosage of the contacting with dmPGE2 is optimized which would induce CXCR4 expression greater than 8 fold.  
Rather than providing any evidence that the cell composition made obvious by Goichberg in view of Kollet and Wagner does not express 8-fold more CXCR4 than non-contacted cells, Applicants argue that Goichberg must have performed their ex vivo culturing of HSPC cells at 4 °C.
Applicants have not provided sufficient and compelling evidence that the compositions made obvious by Goichberg in view of Kollet and Wagner wherein the compositions of human HSPCs obtained from human cord blood are contacted ex vivo with dmPGE2 at 37 °C for 2.5 hours would NOT comprise at least an 8 fold increase in 
Applicants further argue (pp. 7-8, spanning ¶) that Kollet does not provide any reason to culture the cells in Goichberg at 37 °C.  This is unpersuasive because, as set forth in the rejection above, cells from homothermic animals, such as humans, should be cultured at the normal temperature of the homothermic animals which in the case of human cells would be at normal human body temperature, 37 °C.  It is undeniable that culturing human cells is done at normal human body temperature, 37 °C, and that any study culturing the cells outside the assumed cultivation temperature for human cells would document the use of an unusual temperature.  Along with the fact that cultivation of human cells in vitro is always at the normal temperature for human cells, 37 °C, evidentiary support was also provided showing that the temperature at which human cells are cultivated is, in fact, 37 °C.  This evidentiary reference, Kollett, is from the same laboratory and the same principal investigator as the Goichberg reference; thus, not only does Kollett provide support that cultured human cells are cultured at 37 °C, 
Applicants argue that the skilled artisan would not culture the cells in the method of Goichberg at 37 °C because the skilled artisan would know that such 37°C temperature treatment could be detrimental for the viability of HSPCs at the time of when the present application is filed.  This is unpersuasive because the prior art does NOT teach that culturing human cells at 37 °C is detrimental.  Applicants have never provided any evidence (prior art document or experimental) showing that culturing human cells at 37 °C is detrimental because culturing human cells at 37 °C is NOT detrimental.  Applicants have previously provided prior art showing that storing blood cells in a storage solution for DAYS at 37 °C can cause some loss of viability, but storing blood cells in a storage solution for days at 37 °C is a completely different procedure than culturing cells.
Applicants’ arguments are unpersuasive and the rejection is maintained with modification for clarity.
Applicants argue (pp. 8-9) that the claimed compositions demonstrate unexpected results.  See MPEP 716.02 Allegations of Unexpected Results [R-08.2012] for guidance for interpreting allegations of unexpected results in view of the evidence presented and the prior art.  Applicants have a burden to establish that the results are unexpected and significant (see MPEP 716.02(b)).
To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02(e).  For a showing of prima facie case of obviousness, Applicants must compare the claimed subject matter with the closest prior art to be effective; and showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness.  For the instant invention, the closest prior art references are Goessling, Feher and Goichberg.
Applicants make a comparison with Goessling (p. 8) under the assumption that Goessling treats the cells with dmPGE2 ex vivo at 4 °C.  As described above (p. 6), Goessling is silent as to the temperature for the ex vivo contacting; hence, assuming that Goessling treats the HSCs ex vivo at 4 °C is an unwarranted assumption.
Applicants do not examine the gene expression of CXCR4 in the HSPC composition taught by Goichberg.  Instead applicants reference previous discussions (pp. 8-9, spanning ¶) where they compared the cell surface localization of the CXCR4 protein (Goichberg, p. 873, right col., Fig. 1D) and assume it is linearly related to a change in CXCR 4 gene expression (mRNA level) in the claimed compositions (instant Figs. 4 and 14C).  The localization of the CXCR4 protein on the cell surface is dependent on receptor (CXCR4) trafficking and endocytosis as well as protein synthesis and is not an analysis of the gene expression (mRNA) of CXCR4.  Hence, Applicants’ comparison of completely different phenomena (cellular trafficking of CXCR4 receptor protein in Goichberg versus gene expression of CXCR4 in the instant disclosure) does not provide any information regarding the alleged unexpected property of ≥ 8 fold higher CXCR4 gene expression in HSC compositions contacted with dmPGE2 or other agent as compared to CXCR4 gene expression in HSC compositions not contacted with the agent because the alleged unexpected property is not being examined in the cited parts of Goichberg.  Hence, this comparison with Goichberg is completely uninformative regarding the alleged unexpected property.
Applicants reference a discussion of Feher (p. 9); however, Applicants have never examined the increase in CXCR4 gene expression in the compositions of Feher.  Instead, Applicants compare a colony forming assay in Feher, with a colony forming assay at [0396-9] of the instant PG-Pub.  Feher teaches 11.12 ± 1.56, 12.67 ± 2.96, or 12.50 ± 2.30 spleen CFU per 6 x 104 cells for murine whole marrow HSC compositions treated with 1 µM PGE2 at 37 °C for 2.5 hours (p. 550, left col.; Table 1) while the instant disclosure teaches 11.5 ± 1.4 colonies from 50,000 cells (5 x 104) for murine whole marrow HSC compositions treated with 10 µM 16,16-dmPGE2 at 37 °C for 2 hours (instant PG-Pub [0396-9]); hence, Feher’s composition gave ~ 2.0 ± 0.38 colonies per 1 x 104 cells (averages divided by 6) while the claimed composition gave ~ 2.3 ± 0.28 colonies per 1 x 104 cells – overlapping ranges.  Hence, Applicants do not compare the asserted unexpected property of a ≥ 13 fold higher CXCR4 gene expression in HSC compositions contacted with dmPGE2 or other agent as compared to CXCR4 gene expression in HSC compositions not contacted with the agent, but rather compare results from a colony forming unit spleen assay, and those results show that the composition in Feher has statistically the same properties as the claimed compositions with the number of colonies formed from murine whole marrow HSC compositions treated with 1 µM PGE2 at 37 °C for 2.5 hours in Feher giving overlapping values for that seen in murine whole marrow HSC compositions treated with a 10 fold higher concentration of a stabilized analog of PGE2, 10 µM 16,16-dmPGE2, at 37 °C for 2 hours.  Hence, the assertion that the claimed compositions have an unexpected the increased expression of CXCR4 in the HSPC compositions of Feher was not examined and the composition in Feher gives the statistically same number of colonies in a CFU spleen assay as that seen with the claimed composition.
Applicants’ allegation of unexpected results is unpersuasive at least because the alleged unexpected result, increased expression of CXCR4, has not been properly examined for the prior art compositions of Goessling, Feher and Goichberg upon which the rejections rely.  The rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TRENT R CLARKE/Examiner, Art Unit 1651   
          
                                                                                                                                                                               /MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651